Citation Nr: 0306437	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-01 496A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury. 
 
2.  Entitlement to service connection for residuals of 
cervical and lumbar spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 until 
December 1943.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2000 
decision of the Los Angeles, California Regional Office (RO) 
that denied service connection for residuals of back and head 
injury.

The appellant was afforded a personal hearing before the 
undersigned Member of the Board sitting at Los Angeles, 
California in November 2002; the transcript of which is of 
record.  Submitted at the hearing was additional medical 
evidence in support of the claims which was not accompanied 
with a signed waiver of RO jurisdiction of the letter which 
permits the Board to consider the information in the first 
instance.  The Board points out, however, that effective 
February 22, 2002, the governing regulation, 38 C.F.R. 
§ 20.1304 (2002), no longer requires a written waiver of RO 
jurisdiction for the Board to consider such evidence in the 
first instance (see 67 Fed. Reg. 3099-3016 (January 23, 
2002)).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claims has been 
accomplished.

2.  Residuals of head injury are not shown by the evidence of 
record. 
 
3.  An injury to the neck and back was not demonstrated in 
service. 
 
4.  Disability of the cervical and lumbar spine was first 
clinically indicated many years after discharge from active 
duty, and has not been medically attributed to any incident 
of military service. 


CONCLUSIONS OF LAW

1.  Residuals of head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002). 

2.  Disability of the cervical and lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he fell off a tank during service, 
injuring his back, neck and head, and now has residual 
disability as a result thereof for which service connection 
should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on these issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the September 2000 
statement of the case, the veteran has been furnished the 
pertinent laws and regulations governing the claims and the 
reasons for the denials.  He has been given notice of the 
information and evidence needed to substantiate the claims, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims currently under 
consideration, to include scheduling a personal hearing in 
November 2002.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to him dated in September 2001, the RO informed the 
veteran of the notice and duty to assist provisions of the 
VCAA, what the evidence had to show to establish entitlement 
to service connection, what medical and other evidence the RO 
needed from him, what information or evidence the appellant 
could provide in support of the claims, what evidence VA 
would try to obtain for him, and what evidence had already 
been received in support of his claims.  Therefore, the duty 
to notify has been met.  Under these circumstances, the Board 
finds that adjudication of the claims on appeal poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Factual Background

The service medical records reflect no treatment for injuries 
to the head or back.  It is shown that the appellant was 
continuously hospitalized at a series of facilities from 
August 1943 until disability discharge from service in 
December 1943 for a psychiatric disorder.  During this 
period, he underwent several physical examinations and no 
back or head injury complaints were recorded.  The record 
reflects that while hospitalized in August 1943, he was asked 
if he had sustained any injuries, and the only traumas he 
reported were in childhood.  

The post service record discloses that the appellant 
underwent VA general medical examinations in February 1945 
and December 1946.  No complaints or residuals of injuries 
involving the head or back were recorded, although he did 
voice complaints of headaches on the former occasion.  No 
abnormal musculoskeletal or neurologic findings were 
indicated upon examinations, and no diagnoses were rendered 
with respect to the back, neck or head.

Dr. M. P. Secord, D.C., wrote in October 1999 that the 
appellant had been his patient for 19 years, and had received 
treatment that included chiropractic manipulation and 
electrophysical therapy for complaints of left rib cage and 
upper back and neck pain and other aches and spasms.  S. 
Maier, M.D., stated in November 1999 that the veteran 
suffered from left-sided costochrondritis with costosternal 
tenderness.  

The appellant underwent a VA psychiatric examination in 
November 1999 with the chief complaint of memory loss.  It 
was reported that he rendered a history of falling off a tank 
and striking his head, and injuring his left shoulder and 
back while in service.  He stated that he lost consciousness 
briefly, but that there was no apparent change in his 
cognition at that time.  No physical findings were reported 
upon examination.  A pertinent diagnosis of history of left 
shoulder, back and head injury in the 1940s was rendered on 
Axis III.

A statement dated in April 2000 was received from Dr. Secord 
who reiterated information contained in his October 1999 
statement in support of the claim.  

The veteran presented testimony upon personal hearing on 
appeal in November 2002 to the effect that while stationed in 
Hawaii sometime between 1942 and 1943, he slipped and fell 
while getting into a tank, and struck his back on a mound of 
earth.  The appellant testified that the blow knocked him 
unconscious, and that he woke up in the hospital where he 
remained for approximately a month and a half.  The appellant 
related that he was also hospitalized for almost four month 
for a problem with "nerves", was given a full physical each 
time he wad admitted and discussed his back symptoms with 
staff but that nothing was done about it.  He stated that he 
went to chiropractors soon after his release from active duty 
and received regular treatment for his back and neck, but 
indicated that those practitioners had since died.  The 
veteran said that he currently received chiropractic 
treatment for arthritis of the back, but stated that his 
doctors had not made any association between current back 
disability and service because he had not told them about the 
in-service back injury.  

The veteran testified that he had probably traumatized his 
head at that same time he injured his back.  He related that 
symptoms of such were manifested by a sharp pain in the neck.  
It was reported that he also received chiropractic treatment 
in this regard right after service, but that X-rays did not 
show anything wrong.  

Received at the hearing were clinical statements from the 
veteran's treating providers.  Dr. Secord wrote in November 
2002 that the appellant had been treated by him since 1980 
for complaints of pain in the left rib cage, and upper back 
pain and cervical spine pain, with more recent onset of pain 
in both hands and thumbs.  It was noted that the appellant 
received chiropractic manipulation and physical therapy in 
this regard.  S. Maier, M.D., stated in November 2002 that 
the veteran had been a patient for thirteen years and carried 
a diagnosis of costochrondritis and upper cervical and 
interscapular spasms worsened by kyphosis, for which he had 
received steroid injections.  

Legal Analysis

1.  Service connection for residuals of head injury.

Review of the extensive in-service medical record, to include 
several periods of hospitalization, does not indicate that 
the veteran sustained, complained of, or was treated for a 
head injury during service.  There is no showing that the 
appellant referred to any head injury when examined by the VA 
in 1945 and 1946, shortly after his release from active duty, 
and no cognitive or other deficit was noted on those 
occasions.  Moreover, there is currently no medical 
documentation of record which indicates that the appellant 
currently has any neurologic, psychiatric or physical 
residuals of the claimed in-service head trauma.  In short, 
there is no medical evidence of a nexus between the claimed 
in-service head trauma and any current disability.  The Board 
points out that the law provides for service-connection for 
disease or injury in cases where such incidents have resulted 
in a current disability.  See 38 U.S.C.A. § 1110.  In this 
case, the veteran has neither presented nor alluded to the 
existence of any medical opinion to support his assertions 
that he now has a current chronic condition from head trauma 
in service.  Consequently, even if he had sustained injury to 
the head in service as claimed, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection in this regard.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board points out that the only evidence in support of the 
claim has been the veteran's own statements to the effect 
that he now has residuals of head injury sustained in 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as whether he 
currently suffers from a current disability, and, if so, 
whether there is a medical relationship between that 
disability and in-service injury or disease.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Therefore, service connection 
for residuals of head injury must be denied. 

2.  Service connection for a back and neck disability

The Board also finds that the evidence does not support a 
finding that current disability of the back and neck are of 
service onset.  The extensive service medical records do not 
indicate that the veteran sustained, complained of, or was 
treated for any injury affecting the neck or back.  The Board 
notes that when he was hospitalized for psychiatric reasons 
in August 1943, the appellant was reported to have only 
referred to childhood traumas when asked about any previous 
injuries.  There is also no showing that the veteran referred 
to any back or neck injury when examined by the VA in 1945 
and 1946, and no musculoskeletal findings or disability was 
shown on VA examinations during that time frame.

The appellant has stated that he continued to have symptoms 
affecting the neck after service for which he sought 
treatment.  However, there is no clinical documentation of 
such in the record.  Recently submitted clinical statement 
reflect treatment only from 1980.  This is approximately 37 
years after discharge from active duty and far too remote in 
time to find that there was continuity of symptomatology of 
the claimed in-service trauma, in the absence of a showing of 
any continuing complaints in the years following discharge 
from the military,.  Consequently, even if the veteran did 
injure his low back and neck during active duty as contended, 
there is no showing that it resulted in chronic cervical and 
lumbar spine residuals.  See 38 C.F.R. § 3.303.  

The Board finds in this instance that although the veteran 
continues to assert and has testified that he had continuing 
neck and back symptoms after injury in service, there is no 
medical evidence to confirm or substantiate such statements 
or testimony that current disability in this regard is of 
service onset.  As a layperson who is untrained in the field 
of medicine, the veteran himself is not competent to provide 
a medical opinion as to this matter (See  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), and neither of his 
treating providers has ascribed current symptomatology to any 
incident of service.  There is no assertion that back and 
neck injuries were incurred in combat.  Accordingly, 
disability of the lumbar and cervical spine is not found to 
have been incurred in active military service.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  Service connection for such must thus be denied.  

Conclusion

The Board has considered the doctrine of benefit of the doubt 
as to both issues on appeal, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, a reasonable basis for a 
grant of the benefits sought is not identified at this time.


ORDER

Service connection for residuals of head injury is denied. 
 
Service connection for a back disability is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

